DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 7, line 2: “closing to” should be corrected to - -enclosing- -;
Claim 9, line 2: “closing to” should be corrected to - -enclosing- -;
Claim 16, line 2: “closing to” should be corrected to - -enclosing- -;
Claim 18, line 2: “the plugboard” should be corrected to - -a plugboard- -;
Claim 18, line 4: “secondd” should be corrected to - -second- -;
Claim 20, line 1: “with connector” should be corrected to - -with a connector- -;
Claim 20, line 1: “a cable and” should be corrected to - -the cable and- -;
Appropriate correction is required.














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10, 12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 10,333,249).
Regarding claim 1: Wang teaches a connector (Fig. 1), comprising a first terminal head 21 and a second terminal head 22, the first terminal head 21 and the second terminal head 22 being detachably connected (see Fig. 1), the first terminal head 21 comprising a plurality of first pins 2121, 2131 and a fixing member 2122, 2132 (Fig. 2), the fixing member 2122, 2132 comprising an upper fixing element 2122 and a lower fixing element 2132 (Fig. 2); the plurality of first pins 2121, 2131 being respectively fixed on the upper fixing element and the lower fixing element (see Fig. 2), a part of the plurality of first pins 2121, 2131 passing through the upper fixing element, and the other part of the plurality of first pins passing through the lower fixing element (see Fig. 2); when the first terminal head 21 and the second terminal head 22 are connected (see Fig. 1 and Col. 2, lines 41-54), wherein one end of each first pin is electrically connected to the second terminal head (see Fig. 1 and Col. 2, lines 41-54), and the other end thereof is electrically connected to an external device (e.g. the second terminal head and the other end of the cable are configured to connect to an external device; see Fig. 1).  
Regarding claim 2: Wang teaches all the limitations of claim 1 and further teaches wherein the first pins 2121, 2131 passing through the upper fixing element correspond to the first pins passing through the lower fixing element one by one (see Fig. 2).  
Regarding claim 10: Wang teaches all the limitations of claim 1 and further teaches wherein the fixing member 2122, 2132 defines a plurality of fitting grooves at one end thereof, and a plurality of connecting slots at the other end; one end of each first pin fits the plurality of fitting grooves and is exposed from the fixing member, the other end thereof passes through the connecting slot (see Figs. 5-6).  
Regarding claim 12: Wang teaches all the limitations of claim 10 and further teaches wherein each of the upper fixing member 2122 and the lower fixing member 2132 are correspondingly provided with the plurality of fitting grooves and the plurality of connecting slots (Figs. 5-6); one end of each first pin fits one fitting groove of the upper fixing member or the lower fixing member, the other end thereof passes through one connecting slot of the upper fixing member or the lower fixing member (see Figs. 5-6); the upper fixing member defines an upper notch between the fitting groove and the connecting slot, the lower fixing member defines a lower notch between the fitting groove and the connecting slot; the upper notch and the lower notch cooperate to define an accommodating room (see Figs. 5-6 for notches and an accommodating room is formed between the terminals).  
Regarding claim 20 Wang teaches all the limitations of claim 1 and further teaches a cable 10 with a connector 30, comprising the connector of claim 1, a cable 10 and an interface (at 30; Fig. 1); one end of the cable being electrically connected to the second terminal head (see Fig. 1), and the other end thereof being connected to the interface; the first terminal head and the second terminal head being magnetically attracted and plug-fitted to form an electrical connection (Col. 2, lines 61-67 through Col. 3, lines 1-23), thereby realizing the electrical connection between the first terminal head, the second terminal head and the interface (see Fig. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,333,249), in view of Little (US 2018/0331468).
Regarding claim 3: Wang teaches all the limitations of claim 2.
Wang does not explicitly teach wherein the first terminal head further comprises a supporting clamp, being partially accommodated in a through slot, which the through slot is defined by the upper fixing element and the lower fixing element.  
Little teaches a first terminal head 640 further comprises a supporting clamp 638 (Fig. 7A), being partially accommodated in a through slot 6281 (Para. 0037), which the through slot is defined by an upper fixing element 626 and a lower fixing element 628 (Fig. 7A).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first terminal head further comprising a supporting clamp, being partially accommodated in a through slot, which the through slot is defined by the upper fixing element and the lower fixing element as taught by Little into the connector of Wang in order to achieve the advantage of providing a latching feature to maintain a mechanical connection with a mating connector. 
Regarding claim 4: Wang, in view of Little, teaches all the limitations of claim 3.
	Wang does not explicitly teach wherein one of the supporting clamp and the fixing member comprises a positioning column, the other one thereof comprises a positioning hole; which the supporting clamp and the fixing member are matched by the positioning column and the positioning hole.  
	Little teaches wherein one of the supporting clamp and the fixing member comprises a positioning column, the other one thereof comprises a positioning hole; which the supporting clamp and the fixing member are matched by the positioning column and the positioning hole (see Figs. 7A-7B for a hole and column matching with each other). 
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with one of the supporting clamp and the fixing member comprising a positioning column, the other one thereof comprises a positioning hole; which the supporting clamp and the fixing member are matched by the positioning column and the positioning hole as taught by Little into the connector of Wang in order to achieve the advantage of providing a mechanical positioning and locking feature to hold the two fixing members together. 
Regarding claim 5: Wang, in view of Little, teaches all the limitations of claim 3.
Wang does not explicitly teach wherein the first terminal head further comprises a protective shell; the plurality of first pins, the fixing member and the supporting clamp are disposed in the protective shell; and the protective shell defines a dodging slot for dodging the supporting clamp.  
Little teaches wherein the first terminal head 640 further comprises a protective shell 622; plurality of first pins (see Fig. 6A), the fixing member 626 and the supporting clamp 638 are disposed in the protective shell (see Figs. 5A-6A); and the protective shell defines a dodging slot for dodging the supporting clamp (see Fig. 6A).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first terminal head further comprising a protective shell; the plurality of first pins, the fixing member and the supporting clamp are disposed in the protective shell; and the protective shell defines a dodging slot for dodging the supporting clamp as taught by Little into the connector of Wang in order to achieve the advantage of providing protection and a mechanical positioning and locking feature to hold the various components within. 
Regarding claim 6: Wang, in view of Little, teaches all the limitations of claim 5.
Wang does not explicitly teach wherein one of the protective shell and the fixing member comprises an engagement block, the other one thereof defines an engagement hole; where the protective shell and the fixing member cooperate through the engagement block and the engagement hole.  
Little teaches wherein one of the protective shell 622 and the fixing member 626 comprises an engagement block (e.g. outer perimeter of fixing member), the other one thereof defines an engagement hole (see Fig. 6A); where the protective shell and the fixing member cooperate through the engagement block and the engagement hole (see Figs. 5A-5B).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with one of the protective shell and the fixing member comprises an engagement block, the other one thereof defines an engagement hole; where the protective shell and the fixing member cooperate through the engagement block and the engagement hole as taught by Little into the connector of Wang in order to achieve the advantage of providing protection and a mechanical positioning and locking feature to hold the various components within. 

Allowable Subject Matter
Claims 7-9, 11, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors have an interchangeable connector head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833